Whitbteld, O. J.,
delivered the opinion of the court.
During the trial of this case, and while the state was introducing its evidence, the case being an indictment for murder, there was a temporary suspension of the trial, in order that the jury might go to the closet down in the court yard. The defendant, who was in custody of the sheriff and in jail during the entire trial, and at the time asked to be carried to the closet, was carried down out of the courthouse to the court yard, and there waited, in charge of the sheriff, until the jury vacated the closet. He was then carried into the closet, and the jury, in charge of the bailiffs, immediately returned to the courtroom. Immediately upon the arrival of the jury in the courtroom the court proceeded with the trial, and the district attorney proceeded with the examination of the state’s witness, Jacobs, and continued his examination until he was perhaps one-half through with the testimony of this witness; the appellant *253during all this time being absent from tbe courtroom in the custody of the sheriff, in the closet down in the court yard, something over two hundred feet from the courthouse itself: The witness Jacobs was a most vital witness, an eyewitness, and was detailing the fight and all the attendant circumstances during this absence of the appellant. When this witness had gotten about half through with his testimony, the sheriff brought appellant bach into the courtroom.
In the recent case of Sherrod v. State, 93 Miss. 774, 47 South. 554, 20 L. R. A. (N. S.) 509, we made a careful review of all the decisions in this state and elsewhere on this subject, and attempted to set this matter at rest for the future in this state. It is perfectly idle to go over that ground again.
The error is manifestly fatal, the judgment is reversed, and the cause remanded. Reversed.